21 N.Y.2d 934 (1968)
In the Matter of Laura Valdes et al., Appellants,
v.
Mary G. Krone et al., Constituting the State Civil Service Commission, et al., Respondents, and John F. Sterrett et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued February 13, 1968.
Decided April 4, 1968.
Murray A. Gordon for appellants.
Louis J. Lefkowitz, Attorney-General (William C. Robbins, Ruth Kessler Toch and Herbert H. Smith of counsel), for respondents.
Morris Weissberg for intervenors-respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs; no opinion.